Exhibit 10.2

 

File #13251-032

 

 

AMENDMENT TO LEASE

 

                                                THIS AMENDMENT TO LEASE
(Amendment) dated April 18, 2007 by and between EASTPARK AT 8A having an office
at 1000 Eastpark Boulevard, Cranbury, NJ  08512, (hereinafter called the
“Landlord”); and PHARMACOPEIA DRUG DISCOVERY, INC., having an office at 3000
Eastpark Boulevard, Cranbury, NJ 08512 (hereinafter called the "Tenant").

 

WITNESSETH: -

 

                                                WHEREAS, The Landlord and the
Tenant's predecessor, Pharmacopeia, Inc., entered into a Lease Agreement dated
August 25, 2003 for the entire Building at 3000 Eastpark Boulevard, Cranbury, NJ
consisting of 58,852 square feet: and

 

                                                WHEREAS, the parties hereby
confirm that the Lease Expiration Date is August 31, 2016; and

 

                                                WHEREAS, said Lease was assigned
to, and assumed by, Pharmacopeia Drug Discovery, Inc.; and

 

                                                WHEREAS, the parties now wish to
amend the existing Lease.

 

                                                NOW, THEREFORE, the parties
hereto covenant and agree as follows:

 

                                               
1.                                       Pursuant to paragraph 4.1 of the Lease,
Tenant was permitted to utilize, exclusively for storage, the basement in the
Building, consisting of 6,297 rentable square feet, for an initial Base Rent of
$4.00 per square foot.  Tenant now intends to construct a vivarium in the
basement space ("Project").  Paragraph 4.1 (a) of the Lease shall be modified to
provide that the Initial Base Rent for the basement space shall increase from
$4.00 per square foot to $12.80 per square foot, effective upon the earlier of
(a) the issuance of a final or temporary CO/CA by the Township of South
Brunswick, or (b) June 1, 2007.  Such Initial Base Rent shall be adjusted over
time in accordance with the provisions of paragraph 4.1 (b) of

 

 

--------------------------------------------------------------------------------


 

the Lease, with all adjustments to be made at the same time as the adjustments
in Base Rent are made for the balance of the Building.

 

                                               
2.                                       The cost of construction of the Project
shall be borne entirely by Tenant.  Tenant shall have the right to utilize its
own general contractor to perform the construction, subject to the approval of
that contractor by Landlord, which approval shall not be unreasonably withheld. 
Tenant shall also be responsible for obtaining all permits and inspections for
the construction.  Landlord will cooperate with Tenant, to the extent necessary,
to allow permits to be obtained. Tenant agrees not to occupy the space that is
subject to the construction until the issuance of a CO/CA.

 

                                               
3.                                       Landlord shall receive a supervisory
fee of 3% of the Total Construction Cost of the Project.  "Total Construction
Cost" shall be defined as base contract cost plus the cost of all change
orders.  The supervisory fee shall be paid to Landlord on a monthly basis at the
same time as payments are made to the Tenant's general contractor, and shall be
calculated based on 3% of the payments made by Tenant to the general contractor
or directly to any sub-contractor.

 

                                               
4.                                       Prior to obtaining a building permit
for the Project, Tenant shall provide the following to Landlord:

 

a.                                       One complete signed and sealed set of
construction drawings and specifications for the Project;

 

b.                                      A copy of all signed construction
contracts;

 

c.                                       The final construction budget;

 

d.                                      Certificates of insurance from the
general contractor, and all sub-contractors with whom contracts have been
signed, naming the Landlord as an additional insured;

 

e.                                       Tenant shall require its architect and
engineer to enter into an agreement with Landlord that will, in the event of a
Tenant default, assign to the Landlord, at no additional cost, the right to use
the drawings and specifications.

 

 

--------------------------------------------------------------------------------


 

                                               
5.                                       At the completion of the Project,
Tenant's architect and engineer shall certify to Landlord that the Project was
constructed in accordance with the plans and specifications.  Tenant shall also
provide Landlord with one set of as-built drawings, in .pdf or .tiff format, and
also in cad format.

 

                                               
6.                                       The vivarium shall be used for
biopharmaceutical research and development and the handling and testing of
rodents (the "Permitted Animals"), and for no other purpose or use.  If Tenant
proposes to use any animals other than the Permitted Animals in its operations,
it shall first obtain the prior written consent of Landlord, which Landlord
shall not unreasonably withhold.  Animal testing, solely of the Permitted
Animals, shall be permitted, subject to the following:

 

a.                                       All testing shall be conducted in
accordance with applicable governmental rules and regulations and recognized
guidelines of the scientific community;

 

b.                                      Tenant shall assure that all dead
animals, any part thereof or any waste products related thereto, shall be
disposed of, at its own cost, in accordance with all governmental rules and
regulations and /or recognized guidelines of the scientific community; and

 

c.                                       No odors, noises or any similar
nuisance shall be permitted to migrate from the vivarium to the outside air.

 

d.                                      In the event Tenant violates the
conditions of this paragraph 6, it shall be considered a default under the
provisions of the Lease and Landlord shall have all the rights and remedies to
which it is entitled with regard to any other default on the part of the Tenant.

 

e.                                       Said uses are expressly subject to all
applicable zoning ordinances, rules and regulations of any governmental
instrumentalities, boards or bureaus having jurisdiction thereof.  Tenant's use
of the Leased Premises shall not interfere with the peaceable and quiet use and
enjoyment by other tenants at their respective leased premises located at the
Building or in the Office Park.

 

 

--------------------------------------------------------------------------------


 

7.                                       Except as set forth above, all other
terms and conditions of the Lease shall remain in full force and effect,
unimpaired and unmodified.

 

8.                                       The parties mutually represent to each
other that Cushman & Wakefield, Inc. is the broker that negotiated and
consummated the within transaction, and that neither party dealt with any other
broker in connection with this Amendment.  In the event either party violates
this representation, it shall indemnify and defend and hold the other party
harmless from all claims and damages.  It is agreed that the Landlord shall be
responsible, at its sole cost and expense, to pay the brokerage commission in
connection with this Amendment.

 

9.                                       This Amendment shall be binding upon
the parties hereto, their heirs, successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
or caused these presents to be executed by their proper corporate officers and
caused their proper corporate seals to be hereunto affixed the day and year
first above written.

 

 

 

EASTPARK AT 8A

 

 

 

 

 

 

 

 

 

 

BY:

/s/ A. JOSEPH STERN

 

 

A. Joseph Stern, Partner

 

 

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

 

 

 

 

 

 

BY:

/s/ BRIAN M. POSNER

 

 

Brian M. Posner, CPA, MBA
Executive Vice President, Chief Financial Officer
and Treasurer

 

--------------------------------------------------------------------------------